Porter, J.
delivered the opinion of the court. This appeal comes up without statement of facts, bill of exceptions, evidence taken down by the clerk, or without its appearing on what the case was tried in the court below. The appellant could not therefore have contemplated a revision of the judgment of the inferior court in this, and we are unable to discover any reason to refuse the demand of the appellee, that the judgment of the court below be confirmed with ten per centum damages, on the amount of the execution ordered to be issued *258for this delay. See 12 Martin, 294 & 295. 3 Martin, 205, 8 tbib. 164.
East'n. District.
Jan'y, 1825.
Hennen for the plaintiff, Grymes for the defendants.